United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2650
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                        Braiden Robert William Despenas

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Ft. Dodge
                                 ____________

                          Submitted: February 14, 2020
                            Filed: February 20, 2020
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

      Braiden Despenas appeals the sentence the district court1 imposed after he
pleaded guilty to two firearms offenses. His counsel has moved to withdraw and has

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of the sentence.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. The court properly considered the factors set forth in 18
U.S.C. § 3553(a), and there is no indication that the court considered an improper or
irrelevant factor or committed a clear error in weighing relevant factors. See United
States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate
review of sentencing decisions). Further, the court imposed a sentence within the
guidelines imprisonment range. See United States v. Callaway, 762 F.3d 754, 760
(8th Cir. 2014) (stating that a within-guidelines-range sentence is presumed
reasonable).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                         -2-